FILED
                            NOT FOR PUBLICATION                               OCT 22 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


VIC PASCUAL VIDEZ,                               No. 13-72049

              Petitioner,                        Agency No. A047-885-385

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 9, 2014**
                                Honolulu, Hawaii

Before: TASHIMA, RAWLINSON, and CLIFTON, Circuit Judges.

       Vic Pascual Videz (Videz) petitions for review of the decision of the Board

of Immigration Appeals (BIA) dismissing his appeal of the denial of cancellation

of removal. Videz contends that he was not removable because neither of his

assault convictions qualified as a crime involving moral turpitude (CIMT). In

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
addition, Videz asserts that his due process rights were violated because the

Immigration Judge (IJ) considered facts outside his record of conviction and

impermissibly questioned witnesses. Videz also maintains that his equal protection

rights were violated because other aliens convicted of assault have been granted

cancellation of removal.

      The BIA properly declined to address Videz’s challenge to his convictions,

raised for the first time before the BIA, because Videz’s admission that he was

removable based on his commission of a CIMT was binding. See Perez-Mejia v.

Holder, 663 F.3d 403, 414 (9th Cir. 2011), as amended (holding that “if at the . . .

pleading stage an alien, individually or through counsel, makes admissions of fact

or concedes removability, and the IJ accepts them, no further evidence concerning

the issues of fact admitted or law conceded is necessary. . . .”).

      We lack jurisdiction over Videz’s challenge to the BIA’s discretionary

denial of cancellation of removal because Videz failed to present a colorable

constitutional claim. See Arteaga-De Alvarez v. Holder, 704 F.3d 730, 736 (9th

Cir. 2012) (“We have jurisdiction over a constitutional challenge to a BIA decision

denying cancellation of removal only if the constitutional claim is colorable, i.e., if

it has some possible validity.”) (citation and internal quotation marks omitted); see

also Vilchez v. Holder, 682 F.3d 1195, 1198 (9th Cir. 2012) (confirming that “we


                                           2
lack jurisdiction to review the merits of a discretionary decision to deny

cancellation of removal”) (citations omitted). Videz’s due process rights were not

violated because the IJ, in denying cancellation of removal, properly considered

the facts surrounding Videz’s assault conviction and did not exhibit any bias in

questioning the witnesses. See Ridore v. Holder, 696 F.3d 907, 920 n.5 (9th Cir.

2012) (observing that the IJ may consider “the existence of a criminal record and,

if so, its nature, recency, and seriousness, and the presence of other evidence

indicative of a [petitioner’s] bad character or undesirability as a permanent resident

of this country”) (citation omitted); see also Yan Liu v. Holder, 640 F.3d 918, 931

(9th Cir. 2011), as amended (holding that the IJ’s active questioning of petitioner

did not support a finding of bias). Additionally, “[b]ecause [Videz] cannot show

that his treatment differed from that of similarly situated persons, [his] equal

protection claim is unavailing.” Gutierrez v. Holder, 662 F.3d 1083, 1090 n.11

(9th Cir. 2011) (citation and internal quotation marks omitted).

      PETITION DISMISSED in part and DENIED in part.




                                           3